Alico Special Committee for Troutman Litigation Issues Report which Determines that It is Not in Alico’s Best Interest to Pursue the Derivative Litigation. LaBelle, Florida. June 3, 2009 Alico, Inc., (Nasdaq: ALCO), a leading landholder and land management company located in south Florida announced today that the Special Committee of Independent Directors of Alico’s Board of Directors, which was constituted to investigate the allegations of a shareholder derivative action previously filed by Baxter Troutman, has completed its investigation and determined that it would not be in Alico’s best interest to pursue such litigation.Accordingly, the Company has filed a motion to dismiss the litigation based upon the findings of the Special Committee of independent directors.A copy of the report has been filed with the Court, and it and the other pleadings in the case are available from the Clerk of the Circuit in Polk County Florida by reference to the matter of Baxter G. Troutman, Plaintiff, vs. John R. Alexander, John D. Alexander, Defendants, and Alico, Inc.
